El Juez Peesidentb Señoe Del Tobo
emitió la opinión del tribunal.
Este caso guarda estrecha relación con los de F. J. y J. E. Serrallés v. Sancho Bonet, Tesorero, que acabamos de resolver (ante, pág. 142). Y dehe seguir igual suerte.
Según los autos, en julio 28, 1938, se revocó la senten-cia apelada por haber actuado sin jurisdicción la corte que la dictó (53 D.P.R. 969). Las resoluciones en los dichos casos de F. J. y J. E. Serrallés v. Sancho Bonet, Tesorero, dictadas el mismo día y la decisión en el caso de The Shell Co. (P. R.), Ltd. v. Pagán, Tes., 51 D.P.R. 208, se citaron en apoyo de la sentencia.
No se pidió reconsideración y el mandato fué remitido a la corte de distrito en agosto 13, 1938.
Transcurrieron más de dos meses y en octubre 24, 1938, se presentó una moción pidiendo qne se dejara sin efecto la *146sentencia de jnlio 28 anterior. La moción fné declarada sin lugar en noviembre 9 siguiente.
En enero '27,' 1939, volvió a comparecer la parte perdi-dosa y pidiendo que se ordenara la devolución del mandato, solicitó de nuevo que se dejara sin efecto la repetida senten-cia de julio 28, 1938. Invocó el caso de A. Cuesta & Cía., Sucrs, v. Sancho Bonet, Tes. (54 D.P.R. 87) y -sus razona-mientos anteriores en el mismo sentido que los que llevaron a esta Corte en el. dicho caso a confirmar la sentencia apelada, no obstante haber sido dictada por una corte de distrito y reconocerse que, por razón de la cuantía, correspondía cono-cer del pleito a la corte municipal competente.
No es, posible reclamar el mandato y sin readquirir a vir-tud de ello nuestra jurisdicción sobre el asunto no cabe la .actuación que se pide.

La moción de enero 27,1939, debe ser declarada sin lugar.